Citation Nr: 1439079	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-40 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for endometriosis (also claimed as excessive  menstrual bleeding).

2.  Entitlement to service connection for a hysterectomy, to include as secondary to endometriosis. 

3.  Entitlement to service connection for an acquired psychiatric disorder (originally claimed as bipolar disorder/manic depressive disorder), to include as secondary to endometriosis and a hysterectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. By that rating action, the RO declined to reopen a previously denied claim for service connection for endometriosis, and denied the claims for service connection for a hysterectomy and bipolar disorder/manic depressive disorder.  The Veteran appealed this rating action to the Board. 

In November 2009, the Veteran testified before a Decision Review Officer (DRO) at the local RO.  A copy of the hearing transcript is of record. 

In June 2011, the Veteran canceled her request for a video conference hearing before a Veterans Law Judge.  (See Hearing Election Form, dated and signed by the Veteran in June 2011).  Thus, the Veteran's hearing requested is deemed withdrawn.  38 C.F.R. § 20.702 (e)(2014).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record does not show that the Veteran has ever been diagnosed with a psychiatric disability other than bipolar/mood disorder.  However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.

In addition, the Board notes that the claim for service connection for an acquired psychiatric disorder (originally claimed as bipolar disorder/manic depressive disorder) has been developed for appellate consideration on a direct service connection basis.  The Veteran, however, has maintained that her depression is secondary to her unresolved treatment for endometriosis and resulting hysterectomy.  (See November 2009 Hearing Transcript (T.) at page (pg.) 2)).  In light of the Veteran's testimony, the Board has recharacterized and expanded the Veteran's claim for service connection for an acquired psychiatric disorder, to include on a secondary basis as reflected on the title page.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board has determined that prior to further appellate review, additional substantive development is warranted on the new and material evidence and service connection claims, as outlined in the indented paragraphs below. 

New and Material Evidence Claim-Endometriosis (also claimed as excessive bleeding)

VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the veteran first showing that new and material evidence has been submitted.  Although 38 U.S.C.A § 5103(f) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 

The Veteran contends that she has had excessive bleeding ever since she was diagnosed as having two ovarian cysts during military service.  She maintains that service clinicians initially recommended that she undergo a hysterectomy, but that she underwent two (2) dilation and curettage (D&C) procedures in 1979 in Baumholder, Germany, due to an enlarged right ovary.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in September 1982; November 1982 VA examination report; Veteran's Notice of Disagreement, received by VA in January 2009; and, November 2009 T. at pg. 2).  

The Veteran's service treatment records (STRs) include a May 1978 service enlistment examination report reflecting that a pelvic examination of the Veteran was "normal."  A treatment note, dated in early January 1980, reflects that the Veteran had visited the health clinic in Baumholder, Germany, for a rash that had been present on the entrance of her vagina and for heavy yellow-ish vaginal discharge.  The examining clinician noted that the Veteran had a D&C procedure performed in early November for menometrorrhagia.  An impression of haemophilus vaginalis was entered.  In February 1980, the Veteran complained of having heavy bleeding after she was involved in a motor vehicle accident.  An assessment of uterine bleeding, probably traumatic, was entered.  In mid-March 1980, the Veteran complained of heavy bleeding and cramping that had lasted for one (1) day.  A July 1980 service discharge examination report reflects that a pelvic examination was not performed.  It was noted that the Veteran was having menses.  On an accompanying Report of Medical History, the Veteran reported that she had received treatment for a female disorder and that there had been a change in her menstrual pattern.  She reported that she had had "Bad, Female Trouble."  The Veteran indicated that she had undergone a D&C procedure, Hysterectomy (partial, full) during her civilian and military life.  She reported having had excessive bleeding and that her uterus was "abnormal."  On an attached statement, wherein the Veteran listed medical problems for which she had received treatment during military service, she indicated that she had received treatment for an ovarian cyst with excessive bleeding for which she underwent two (2) D&C procedures.  

The above-cited STRS, however, do not include any admission or treatment records of the Veteran from the United States Army Hospital in Baumholder, Germany, in 1979.  Thus, on remand, the RO must undertake appropriate action to obtain hospital clinical records, dated in 1979, from the United States Army Hospital in Baumholder, Germany.  The RO should attempt to obtain such records from the National Personnel Records Center (NPRC), as well as from the hospital, directly. 

As noted, VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

(The Board notes that the Veteran's claim for service connection for a hysterectomy is inextricably intertwined with her new and material evidence to reopen claim).  The Veteran has maintained that her hysterectomy was a result of her endometriosis.  As such the claim for service connection for a hysterectomy cannot be reviewed while the pending claim for service connection for endometriosis on a new and material evidence basis remains unresolved).  

Service Connection Claim-Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  She maintains that her currently diagnosed bipolar disorder is the result of her endometriosis.  She contends that she became depressed during military service after having learned from military clinicians that she would have to undergo a hysterectomy as a result of her endometriosis.  (See November 2009 T. at pg. 2). 

The Veteran's service treatment records show that at service separation in July 1980 a psychiatric examination was not performed.  On an accompanying Report of Medical History, the Veteran indicated that she had had frequent trouble sleeping, depression or excessive worry and nervous trouble.  On a separate statement, the Veteran indicated that she had had problems falling asleep, and with respect to having had nervous trouble, she related that she had had difficulty holding her hands still.  She reported that clinicians at the mental health clinic could not determine the cause for her depression and excessive worry.

In February 2010, VA examined the Veteran to determine the etiology of her currently diagnosed psychiatric disorder(s).  After a review of the claims files and mental status evaluation of the Veteran, the VA examiner diagnosed bipolar disorder, but opined that the disability was unrelated to military service.  The examiner did not provide adequate rationale as required by current case law.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, in view of the foregoing, the Board finds that the Veteran should be afforded another VA mental disorders examination to determine the etiology of her currently diagnosed bipolar disorder.  

The Board also notes that VA treatment records, dated in July and August 2009, reflect that the Veteran reported having been raped during military service.  (See VA treatment reports, dated in July and August 2009, reflecting that the Veteran had a significant history of trauma that included "MST (rape)."  The examining clinician entered a diagnosis, in part, of rule out PTSD.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has observed that 38 C.F.R. § 3.304(f)(5) (2013) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  This further supports a remand for a VA medical examination in this case.

When a veteran's claim is based, at least in part, on a reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) ; see also Menegassi; Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board acknowledges that the Veteran has not been provided notification of the evidence that may be submitted in support of claims of PTSD based upon personal assault.  Nevertheless, as a remand is otherwise required in this case, the Board finds that the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing her of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) 92013).  In particular, the notice must advise the Veteran that evidence from sources other than her service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  She should also be requested to provide additional details regarding her reported in-
 service stressor(s).

2.  The RO should undertake appropriate action to obtain hospital clinical records, dated in 1979, from the United States Army Hospital in Baumholder, Germany, concerning the Veteran's D&C procedures for ovarian cysts.  The RO should request such records from the NPRC and any other appropriate records repository, as well as from the hospital directly.  The RO should send a copy of the Veteran's separation document with each request.  All records and/or responses received should be associated with the claims files.

3.  Following completion of the above and if any STRs are received or the RO otherwise finds that new and material evidence has been received to reopen the claim for service connection for endometriosis, the RO should schedule the Veteran for an appropriate VA examination to determine the date of onset of the Veteran's endometriosis and cause of her hysterectomy.  If any examination is conducted, the VA examiner must provide an opinion as to the following questions:  

(a)  Did the Veteran's endometriosis clearly and unmistakably (i.e., obvious or manifest) preexist her entrance into military service in May 1978? 

(b)  If endometrioses is found to have clearly and unmistakably preexisted the Veteran's entrance into military service, is there evidence that it increased in severity beyond its normal progression during or as a result of the Veteran's active service;

(c)  If endometriosis is found to have clearly and unmistakable preexisted service, is there clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression of the disorder during or as a result of service; and, 

(d)  If endometriosis is not found to have preexisted service, is as least as likely as not (50 percent or greater probability) that it had had its onset during the Veteran's military service or is otherwise etiologically related thereto? 

The examiner should also provide an opinion as to whether the Veteran's hysterectomy, performed in October 2002, was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's endometriosis or other inservice disease or injury. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

A clear rationale for all opinions is required, to include a discussion of the Veteran's service treatment records, facts and medical principles involved.

4.  Following completion of the above, the Veteran should be afforded a VA mental disorders examination to evaluate the current nature and etiology her psychiatric disorder(s).  The claims folders should be made available to the examiner for review in connection with the examination.

(a)  For each current acquired psychiatric diagnosis, including the previously diagnosed bipolar disorder, the examiner should state whether it is at as likely as not (50 percent or greater probability) that the disorder began in service or is otherwise related to a disease, injury or stressor in service to include treatment for her endometriosis and purported in-service personal assault.

(b)  If the Veteran has a current diagnosis of PTSD, the examiner must state whether or not an in-service stressor is sufficient to support the diagnosis of PTSD. 

(c) The examiner should also provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused or aggravated by the service-connected endometriosis and/or hysterectomy.

If the examiner determines that the service-connected endometriosis and/or hysterectomy aggravates a psychiatric disability; the examiner should state whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a baseline for the psychiatric disability prior to aggravation.

The examiner should provide reasons for all opinions. If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for the inability to provide the necessary opinion should also be provided. Any missing evidence that would enable the examiner to provide the opinion should be identified.

5.  The RO should then readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

